PER CURIAM.
The appellant’s assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel noted that the trial court granted appellant’s two Rule 8.135(b) motions to correct disposition order, and the record includes an order granting one of the motions; however, the record does not include a corrected disposition order. We affirm the finding of guilt, withhold of adjudication, and appellant’s placement on probation, but we remand for the trial court to enter a corrected disposition order reflecting its . rulings on the two Rule 8.135(b) motions.

Affirmed and Remanded with Instructions.

WARNER, TAYLOR and KLINGENSMITH, JJ., concur.